Case 1:18-cv-00823-CFC Document 180-2 Filed 04/24/20 Page 1 of 8 PageID #: 17380



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  PAR PHARMACEUTICAL, INC.,               )
  PAR STERILE PRODUCTS, LLC, and          )
  ENDO PAR INNOVATION                     )
  COMPANY, LLC,                           )
                                          )    C.A. No. 18-823-CFC
                    Plaintiffs,           )
                                          )
         v.                               )      PUBLIC VERSION
                                          )
  EAGLE PHARMACEUTICALS INC.,             )
                                          )
                    Defendant.            )

                            DECLARATION OF ASHLEY CADE


  OF COUNSEL:                                 David E. Moore (#3983)
                                              Bindu A. Palapura (#5370)
  Jay P. Lefkowitz, P.C.                      Stephanie E. O’Byrne (#4446)
  Jeanna M. Wacker                            POTTER ANDERSON & CORROON LLP
  Benjamin A. Lasky                           Hercules Plaza, 6th Floor
  Sam Kwon                                    1313 N. Market Street
  Christopher J. Citro                        Wilmington, DE 19801
  Ashley Cade                                 Tel: (302) 984-6000
  KIRKLAND & ELLIS LLP                        dmoore@potteranderson.com
  601 Lexington Avenue                        bpalapura@potteranderson.com
  New York, NY 10022                          sobyrne@potteranderson.com
  Tel: (212) 446-4800
                                              Attorneys for Defendant Eagle
  Bryan S. Hales                              Pharmaceuticals Inc.
  KIRKLAND & ELLIS LLP
  300 North LaSalle
  Chicago, IL 60654
  Tel: (312) 862-2000

  Dated: April 17, 2020
  6665415 / 45185
Case 1:18-cv-00823-CFC Document 180-2 Filed 04/24/20 Page 2 of 8 PageID #: 17381



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
  PAR PHARMACEUTICAL, INC.,                 )
  PAR STERILE PRODUCTS, LLC, and            )
  ENDO PAR INNOVATION                       )
  COMPANY, LLC,                             )
                                            )   C.A. No. 18-823-CFC
              Plaintiffs,                   )
                                            )    PUBLIC VERSION
        v.                                  )
                                            )
  EAGLE PHARMACEUTICALS INC.,               )
                                            )
              Defendant.                    )

                      DECLARATION OF ASHLEY CADE
       I, Ashley Cade, declare pursuant to 28 U.S.C. § 1746 as follows:

       1.    I am an attorney at the law firm Kirkland & Ellis LLP, representing

 Eagle Pharmaceuticals, Inc. (“Eagle”) in the above-captioned litigation.

       2.    I submit this declaration upon my personal knowledge in support of

 Eagle’s Concise Statement of Facts In Support of Its Motion For Summary Judgment

 of Non-Infringement.

       3.    Attached hereto as Exhibit 1 is a true and correct copy of excerpts of

 the Approval Letter for NDA No. 204485, dated April 17, 2014.

       4.    Attached hereto as Exhibit 2 is a true and correct copy of excerpts of

 the Approval Letter for NDA No. 204485/S-003, marked received March 21, 2016.
Case 1:18-cv-00823-CFC Document 180-2 Filed 04/24/20 Page 3 of 8 PageID #: 17382



        5.     Attached hereto as Exhibit 3 is a true and correct copy of an email from

 Brian Goldberg to Ashley Cade, dated March 17, 2020.

        6.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts of

 U.S. Patent No. 9,687,526.

        7.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts of

 U.S. Patent No. 9,744,209.

        8.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts of

 U.S. Patent No. 9,750,785.

        9.     Attached hereto as Exhibit 7 is a true and correct copy of an email from

 Sharon Gagliardi to Christopher Citro, dated September 6, 2019.

        10.    Attached hereto as Exhibit 8 is a true and correct copy of excerpts of

 Plaintiffs’   Second    Supplemental     Objections    and   Responses     to   Eagle

 Pharmaceuticals Inc.’s First Set of Interrogatories (Nos. 4-10, 12-13), dated August

 26, 2019.

        11.    Attached hereto as Exhibit 9 is a true and correct copy of excerpts of

 the Paragraph IV Acknowledgement ANDA Receipt Letter for ANDA No. 211538,

 dated April 12, 2018.

        12.    Attached hereto as Exhibit 10 is a true and correct copy of Module

 1.12.12 Comparison of Generic Drug and RLD,                                        of

 ANDA No. 211538



                                           2
Case 1:18-cv-00823-CFC Document 180-2 Filed 04/24/20 Page 4 of 8 PageID #: 17383



       13.    Attached hereto as Exhibit 11 is a true and correct copy of the

 Highlights of Prescribing Information for VASOPRESSIN INJECTION,

                      of ANDA No. 211538                            .

       14.    Attached hereto as Exhibit 12 is a true and correct copy of excerpts of

 Module 2 Supplement: Question-based Review for Drug Product,

                 of ANDA No. 211538

       15.    Attached hereto as Exhibit 13 is a true and correct copy of excerpts of

 the Approval Letter for NDA No. 204485/S-002, dated May 7, 2015.

       16.    Attached hereto as Exhibit 14 is a true and correct copy of excerpts of

 Module 3.2.P.5.1 Specifications,                                       of ANDA No.

 211538                         .

       17.    Attached hereto as Exhibit 15 is a true and correct copy of Module

 3.2.P.5.1 Specifications,                                of ANDA No. 211538

                  .

       18.    Attached hereto as Exhibit 16 is a true and correct copy of excerpts of

 Module 3.2.P.8.1 Stability Summary and Conclusion,

      of ANDA No. 211538                             .

       19.    Attached hereto as Exhibit 17 is a true and correct copy of excerpts of

 Module 3.2.P.3.3 Description of Manufacturing Process and Process Controls,

                                of ANDA No. 211538                            .



                                          3
Case 1:18-cv-00823-CFC Document 180-2 Filed 04/24/20 Page 5 of 8 PageID #: 17384



       20.    Attached hereto as Exhibit 18 is a true and correct copy of excerpts of

 the Executed Batch Record                                                  of ANDA

 No. 211538                       .

       21.    Attached hereto as Exhibit 19 are true and correct copies of excerpts of:

              a. Stability Data for                ;

              b. Stability Data for                                    ;

              c. Stability Data for                                    ;

              d. Stability Data for                ;

              e. Stability Data for                                    ;

              f. Stability Data for                                    ;

              g. Stability Data for                ;

              h. Stability Data for                                    ; and

              i. Stability Data for                                    ,

                                 of ANDA No. 211538                             .

       22.    Attached hereto as Exhibit 20 is a true and correct copy of

                       dated March 28, 2019.

       23.    Attached hereto as Exhibit 21 is a true and correct copy of excerpts of

 the Opening Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement of U.S.

 Patent Nos. 9,687,526, 9,744,209, and 9,750,785, dated November 15, 2019.




                                           4
Case 1:18-cv-00823-CFC Document 180-2 Filed 04/24/20 Page 6 of 8 PageID #: 17385



       24.    Attached hereto as Exhibit 22 is a true and correct copy of excerpts of

 the Reply Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement, dated

 January 20, 2020.

       25.    Attached hereto as Exhibit 23 are true and correct copies of excerpts of:

              a. Stability Data for Batch                            dated January 20,
                 2020;

              b. Stability Data for Batch                               dated January
                 20, 2020;

              c. Stability Data for Batch                            dated January 22,
                 2020;

              d. Stability Data for Batch                              , dated January
                 22, 2020;

              e. Stability Data for Batch                          , dated January 22,
                 2020;

              f. Stability Data for Batch                              , dated January
                 22, 2020; and

              g. General Notebook for                          , dated April 1, 2020.

       26.    Attached hereto as Exhibit 24 is a true and correct copy of excerpts of

 a letter from Eagle Pharmaceuticals to Office of Generic Drugs (HFD-600), FDA,

 enclosing                 of ANDA No. 211538, dated September 11, 2019.

       27.    Attached hereto as Exhibit 25 is a true and correct copy of excerpts of

 the Executed Batch Record for                                              of ANDA

 No. 211538                          .




                                            5
Case 1:18-cv-00823-CFC Document 180-2 Filed 04/24/20 Page 7 of 8 PageID #: 17386



       28.    Attached hereto as Exhibit 26 is a true and correct copy of excerpts of

 the Executed Batch Record for                                              of ANDA

 No. 211538

       29.    Attached hereto as Exhibit 27 is a true and correct copy of excerpts of

 the Executed Batch Record for                                              of ANDA

 No. 211538

       30.    Attached as Exhibit 28 are true and correct copies of excerpts of:

              a. Stability Data for Batch                            , dated February
                 6, 2020;

              b. Stability Data for Batch                          , dated February 6,
                 2020;

              c. Stability Data for Batch                            , dated February
                 6, 2020;

              d. Stability Data for Batch                          , dated February 6,
                 2020;

              e. Stability Data for Batch                                , dated March
                 19, 2020; and

              f. Stability Data for Batch                          , dated March 19,
                 2020.

       31.    Attached hereto as Exhibit 29 is a true and correct copy of excerpts of

 the Proposed Commercial Batch Record for Vasopressin Injection, USP,

                      of ANDA No. 211538                             .




                                            6
Case 1:18-cv-00823-CFC Document 180-2 Filed 04/24/20 Page 8 of 8 PageID #: 17387



       32.   Attached hereto as Exhibit 30 is a true and correct copy of excerpts of

 Module 3.2.P.3.4 Control of Critical Steps and Intermediates,

                of ANDA No. 211538                            .

       I declare under penalty of perjury that the foregoing is true and correct.

 Executed on: April 17, 2020.



                                                       /s/ Ashley Cade
                                                         Ashley Cade




                                         7
